DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-16, drawn to an accommodative lens implant made of a material having elastic or visco-elastic and cohesive properties in a solid state such that the shear modulus is greater than 10 Pa and less than 10 kPa.
	Group II, claim(s) 17-31, drawn to a computer system and method for simulating visual accommodation based on a pre-defined geometrical model, said pre-defined geometrical model delineating volumetric boundaries of a set of physiological entities of an eye, said
set including at least a crystalline lens, a zonula, a ciliary muscle, a sclera and a cornea.
	Group III, claim(s) 32, drawn to a computer-based method for simulating visual accommodation, the method comprising the steps of: retrieving a pre-defined geometrical model, said pre-defined geometrical model delineating volumetric boundaries of a set of physiological entities of an eye, said set including at least a crystalline lens, a zonula, a 25ciliary muscle, a sclera and a cornea; determining if at least one geometry-related change is set and, if so, alter said pre-defined geometrical model using said geometry-related change to set an updated geometrical model; retrieving a physics-related environment, said physics related 30environment including at least one physics-related parameter assigned per physiological entity of said set of physiological entities, said physics-related parameter characterizing a mechanical property or an optical property; WO 2018/167099PCT/EP2018/056305 92 determining if at least one physics-related change is set and, if so, alter said physics-related environment using said physics-related change to set an updated physics-related environment; and combining said pre-defined geometrical model, or said updated 5geometrical model, and said physics-related environment, or said updated physics-related environment, to establish a simulation model.
	Group IV, claim(s) 33-36, drawn to a method for correcting optical disorders of a human eye, comprising the steps of: simulating a mechanical and optical behavior of a 3D model representative of a human eye with mechanical and optical corrections; and setting up
operating parameters for a surgical piece of equipment so that the latter be operative to apply the mechanical and optical corrections to the physiological entities of the patient's eye.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
IOL
Species A – an intra cortical lens implant having a longitudinal axis corresponding to a polar axis of the intra cortical lens implant, wherein the intra cortical lens implant10 comprises an anterior part and a posterior part that extend axially along the polar axis, the anterior part having an anterior pole (A) located on the longitudinal axis and the posterior part having a posterior pole (E) located on the polar axis, the anterior part and the posterior part extending each radially relative to the polar axis on either side thereof, the anterior part and the15 posterior part having each two portions located on both sides of the polar axis respectively when viewed in a plane including the polar axis, called sagittal plane, each portion of the anterior part having a radial extension that increases from the anterior pole (A) to a point (B, B') where the anterior part ends and the posterior part begins, each portion of the posterior part having a radial20 extension that decreases from the point (B, B') where the posterior part begins to the posterior pole (E), the outer outline of each portion of the anterior part forming a curve having a radius of curvature that is greater at the anterior pole (A) than at the point (B, B'), the intra cortical lens implant being made of one or more materials that have elastic or visco-elastic and cohesive properties in a25 solid state such that the shear modulus is greater than 10 Pa and less than 10 
kPa, the one or more materials having a refractive index that is suitable for being used in a crystalline lens.
Species B – an intra capsular lens implant intended to wholly fill in the capsular bag in an eye. 
This intra capsular lens implant comprises a core part and a shell part20 that surrounds the latter, the intra capsular lens implant having a longitudinal axis corresponding to a polar axis of the intra capsular lens implant, wherein the core part comprises an anterior part and a posterior part that extend axially along the polar axis, the anterior part having an anterior pole (A) located on the polar axis and the posterior part having a posterior pole (E) located on the polar25 axis, the anterior part and the posterior part extending each radially relative to the polar axis on either side thereof, the anterior part and the posterior part having each two portions located on both sides of the polar axis respectively when viewed in a plane including the polar axis, called sagittal plane, each portion of the anterior part having a radial extension that increases from the30 anterior pole (A) to a point (B, B') where the anterior part ends and the posterior 
part begins, each portion of the posterior part having a radial extension that decreases from the point (B, B') where the posterior part begins to the posterior pole (E), the outer outline of each portion of the anterior part forming a curve 8 having a radius of curvature that is greater at the anterior pole (A) than at the point (B, B'), both the core part and the shell part being made of one or more materials that have elastic or visco-elastic and cohesive properties in a solid state such that the shear modulus is greater than 10 Pa and less than 10 kPa,5 or the shell part being made of one or more of the previous materials and the core part being made of a fluid, both the one or more materials and the fluid 
having a refractive index that is suitable for being used in a crystalline lens.
SHAPE IN THE SAGITTAL VIEW
Species A – embodied in Figure 3A (implant 40 extends axially along its polar axis from an anterior location represented by a point called anterior pole A to a posterior location represented by a point called posterior pole E; poles A and E are fixed whatever the sagittal cross section of the implant; the radial extension of implant 40 varies along the polar axis when following the outer outline of the implant from anterior pole A to posterior pole E: it first increases when following the outer outline from anterior pole A to both points B and B' simultaneously (maximum radial extension) and then decreases when following the outer outline from points B and B' to posterior pole E simultaneously. The points B and B' in a sagittal section are located on the equatorial plane of the implant which is here represented by the dashed line DL (this line is the intersection between the equatorial plane and the sagittal plane))
Species B – embodied in Figure 6 (a variant embodiment of a non axi-symmetric intra cortical lens implant 50 inside a crystalline lens 60 in a sagittal plane including optical axis X of the lens. Here the polar axis A'E' of the implant 50 does not coincide with optical axis X of the lens. The intra cortical lens implant 50 has two left and side portions 50a and 50b that are not symmetrical to each other relative to the polar axis A'E' for the anterior part of the intra cortical lens implant as well as for the posterior part thereof. The right side portion is smaller than the left side portion and, more particularly, the right side portion has an anterior part that has a smaller radial extension than the left side) 
Applicant is required, in reply to this action, to elect a single species (FROM EACH OF THE TWO SPECIES GROUPS) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	The special technical feature of the Group I invention (said special technical feature is shown in the description above) is not present in the invention of Groups II, III, and IV.
The special technical feature of the Group II invention (said special technical feature is shown in the description above) is not present in the invention of Groups I, III, and IV.
The special technical feature of the Group III invention (said special technical feature is shown in the description above) is not present in the invention of Groups I, II, and IV.
The special technical feature of the Group IV invention (said special technical feature is shown in the description above) is not present in the invention of Groups I, II, and III.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774